      Case 4:19-cr-06049-SMJ       ECF No. 120   filed 06/11/20   PageID.483 Page 1 of 3




 1   William D. Hyslop
     United States Attorney
 2   Eastern District of Washington
 3   Stephanie Van Marter
     Assistant United States Attorney
 4   Post Office Box 1494
 5   Spokane, WA 99210-1494
 6   Telephone: (509) 353-2767

 7                      UNITED STATES DISTRICT COURT
 8                 FOR THE EASTERN DISTRICT OF WASHINGTON
 9   UNITED STATES OF AMERICA,
10
                           Plaintiff,
11
                                                     Case No.: 4:19-cr-06049-SMJ-1
12                    v.
13                                                   Motion for Detention of Material
     IVAN RENTERIA CASTILLO,                         Witness
14
15                         Defendant.
16
           The United States, by and through William D. Hyslop, United States
17
18   Attorney for the Eastern District of Washington, and Stephanie Van Marter,
19
     Assistant United States Attorney for the Eastern District of Washington, moves the
20
21   Court 18 U.S.C. § 3144, which directs the Court back to the provisions of the Bail
22   Reform Act 18 U.S.C. § 3142.
23
           Since this witness has been deemed to be material in the underlying cause
24
25   number, the United States must ensure his availability to defense counsel. As a
26
     result, the United States requests this Court to delay release, as authorized under 18
27
28   U.S.C. § 3144, until the parties arrange for defense counsel to interview this

     Motion for Detention of Material Witness - 1
      Case 4:19-cr-06049-SMJ     ECF No. 120    filed 06/11/20   PageID.484 Page 2 of 3




 1   witness. The United States agrees however, the parties may also be able to agree

 2   upon conditions of release however, it must first meet its obligations with defense
 3
     counsel to ensure the witnesses availability.
 4
 5         WHEREFORE, the Government requests the Court enter an Order ordering
 6
     that the material witness in this cause identified as EFRAIN CASTILLO
 7
 8   GONZALEZ be detained without bail pending a future detention hearing.
 9         Dated: June 11, 2020.
10
                                                     William D. Hyslop
11
                                                     United States Attorney
12
13
                                                     s/ Stephanie Van Marter
14                                                   Stephanie Van Marter
15                                                   Assistant United States Attorney
16
17
18
19
20
21
22
23
24
25
26
27
28

     Motion for Detention of Material Witness - 2
      Case 4:19-cr-06049-SMJ      ECF No. 120   filed 06/11/20   PageID.485 Page 3 of 3




 1                             CERTIFICATE OF SERVICE
 2
 3         I hereby certify that on June 11, 2020, I electronically filed the foregoing

 4   with the Clerk of the Court using the CM/ECF system which will send notification
 5
     of such filing to the following:
 6
 7
 8         Adam R Pechtel
           adam@pechtellaw.com
 9         Douglas E McKinley
10         doug@mckinleylaw.com
           Attorneys for Ivan Renteria Castillo (1)
11
12                                                 s/Stephanie Van Marter
                                                   Stephanie Van Marter
13
                                                   Assistant United States Attorney
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Motion for Detention of Material Witness - 3
